Citation Nr: 0825675	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  01-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than January 11, 
1991, for the assignment of a 50 percent disability rating 
for Dercum's disease, angiolipomas and acne vulgaris. 

2.  Entitlement to an effective date earlier than August 30, 
2002, for the assignment of a 60 percent disability rating 
for Dercum's disease, angiolipomas and acne vulgaris. 

3.  Entitlement to an effective date earlier than August 30, 
2002, for the grant of a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Raven, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Albuquerque, New Mexico, Regional Office (RO).  By an April 
2004 rating decision, the RO granted service connection for 
Dercum's disease, angiolipomas, acne vulgaris; a 50 percent 
rating was assigned, effective January 11, 1991, and a 60 
percent rating was assigned from August 30, 2002.  The 
veteran perfected an appeal of the effective dates for the 
ratings assigned.  

In a rating action, dated in September 2004, the RO granted 
entitlement to a TDIU, effective August 30, 2002.  The 
veteran perfected an appeal of the effective date assigned 
for the grant of a TDIU.  

In September 2006, the Board denied the claims for effective 
dates earlier than January 11, 1991 for the assignment of a 
50 percent rating for Dercum's disease, and earlier than 
August 30, 2002 for the assignment of a 60 percent for 
Dercum's disease and a TDIU.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2008, the Court issued an order granting a motion 
to vacate the September 2006 Board decision and to remand the 
matter to the Board.  



FINDINGS OF FACT

1.  By a rating action in March 1979, the RO denied the 
veteran's attempt to reopen his claim for service connection 
for Dercum's disease.  

2.  In April 1979, a Notice of Disagreement (NOD) with the 
March 1979 rating decision was received from the veteran.  

3.  An October 1979 Statement of the Case (SOC) addressed the 
March 1979 rating decision, included instructions for filing 
a Substantive Appeal, and was mailed to the veteran at his 
address of record with a VA Form 1-9 for use as a Substantive 
Appeal.  Since the SOC was not returned as undeliverable, the 
presumption of regularity holds that the RO properly 
discharged its official duties.  

4.  A timely Substantive Appeal was not thereafter received 
by VA to the March 1979 rating decision.  

5.  The next written communication submitted by or on behalf 
of the veteran in which he indicated that he was seeking to 
reopen his claim for service connection for Dercum's disease 
was received at the RO on January 11, 1991.  

6.  In April 2004, service connection was granted for 
Dercum's disease, effective January 11, 1991.  

7.  During the period from January 11, 1991 to August 29, 
2002, the veteran was assigned the maximum 50 percent rating 
available under Diagnostic Code 7819-7806 for his Dercum's 
disease.  

8.  During the period from January 11, 1991 to August 29, 
2002, the veteran's Dercum's disease is not shown to have 
resulted in frequent hospitalizations and markedly interfere 
with the veteran's employment.  

9.  Prior to August 30, 2002, the veteran did not meet the 
schedular criteria for a TDIU.  

10.  Prior to August 30, 2002, the veteran did not have 
service-connected disabilities precluding him from securing 
or retaining substantially gainful employment, and there was 
no evidence to warrant an extraschedular rating.  


CONCLUSIONS OF LAW

1.  The March 1979 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

2.  The proper effective date for service-connection for the 
veteran's Dercum's disease is no earlier than January 11, 
1991.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  

3.  The criteria for an effective date earlier than January 
11, 1991, for the assignment of a 50 percent disability 
rating for Dercum's disease, angiolipoma, acne vulgaris, have 
not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.155, 3.157, 3.321, 3.400, 
4.118, Diagnostic Codes 7806, 7819 (2007).  

4.  Prior to August 30, 2002, the criteria for an 
extraschedular evaluation for Dercum's disease, angiolipoma, 
and acne vulgaris have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321(b), 4.118, Diagnostic Codes 7806, 7819 (2007).  

5.  The criteria for an effective date earlier than August 
30, 2002, for the assignment of a 60 percent disability 
rating for Dercum's disease, angiolipoma, acne vulgaris, have 
not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.155, 3.157, 3.321, 3.400, 
4.118, Diagnostic Codes 7806, 7819 (2007).  

6.  The criteria for an effective date earlier than August 
30, 2002, for the award of a TDIU have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.159, 3.340, 3.341, 3.400, 4.1, 
4.15, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in March 2004 and September 2004 from the RO to 
the veteran that was issued prior to the RO decisions in 
April 2004 and September 2004, respectively.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
July 2004 SSOC, the January 2005 SOC, and the September 2005 
SSOC were issued, which provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Moreover, the veteran was also provided supplemental 
statements of the case (SSOC) in July 2004 and September 2005 
which reviewed and considered all evidence of record.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claims.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Regardless, the veteran is able to 
report and understand the elements of the disability.  
Therefore, Vazquez-Flores is of limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish earlier effective dates for the 
assignment of an increased rating for Dercum's disease, and a 
TDIU, given that he has been provided all the criteria 
necessary for establishing an earlier effective date, and 
considering that the veteran is represented by a highly 
qualified attorney, we find that any notice deficiencies are 
moot.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  
To that extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  



II.  Factual background.

In a July 1973 rating decision, the RO granted service 
connection for acne vulgaris.  Generalized lipomatosis was 
listed as a non-service connected disability.  

By a rating action in March 1979, the RO denied the veteran's 
attempt to reopen his claim of entitlement to service 
connection for Dercum's disease.  By letter, dated in April 
1979, the veteran was notified of the decision and of his 
appellate and procedural rights.  An NOD to that 
determination was received in April 1979.  

In a statement in support of claim (VA Form 21-4138), dated 
April 4, 1979, the veteran stated that he was entitled to due 
process of his claims, which include an SOC, hearing and 
appeals.  That statement listed the veteran's address as c/o 
A. Taylor, Mule Creek, N.M., 88051.  Subsequently, the 
veteran underwent a VA examination in September 1979; notice 
of the examination was sent to: c/o A. Taylor, Mule Creek, 
N.M., 88051.  

An SOC was issued in October 1979; it was mailed to c/o A. 
Taylor, Mule Creek, N.M., 88051.  However, no substantive 
appeal was received from the veteran.  In a statement in 
support of claim (VA Form 21-4138), dated in December 1979, 
the veteran stated that he was requesting a hearing in 
reference to the SOC issued on October 26, 1979.  

In a congressional correspondence of record, dated in October 
1979, the veteran provided an address of 1410 East Puget #3, 
Phoenix, Arizona 85020.  

By letter, dated in December 1979, the veteran was informed 
that a hearing was scheduled to be held at the RO on January 
16, 1980.  That notice was sent to the address in Phoenix, 
Arizona.  

Received in January 1991 was the veteran's request to reopen 
his claim for service connection for Dercum's disease.  
Submitted in support of the veteran's claim were lay 
statements attesting to the fact that he had a skin condition 
that had its onset in service.  

This case was then referred to a VA medical specialist for an 
opinion.  In May 1996, the examiner stated that a review of 
the medical records showed that the veteran suffered from 
both acne and angiolipomatosus. Angiolipomatosus was 
described as "...a chronic skin condition with painful 
nodules which can be found in various parts of the body."  
Dercum's disease was noted to be one kind of lipomatosis, 
which was often characterized by painful intradermal or 
subcutaneous nodules. It was then noted that it was difficult 
to differentiate between angiolipomas and Dercum's disease.  
The examiner further stated that the veteran had one form of 
lipomatosis which started to manifest itself during his 
earlier life and progressed onto his current condition.  The 
examiner concluded that Dercum's disease or angiolipomatosus 
are the same diagnosis for the veteran.  

In June 1999, this case was referred for another VA medical 
expert opinion, which was rendered in September 1999.  This 
dermatological specialist conducted an extensive review of 
the entire claims file.  This expert concluded that the 
cystic acne, which was diagnosed in service, is related to 
the veteran's present condition of cystic acne; although, his 
condition was treated in the late 1950's while he was in the 
service, it is impossible to determine from the records when 
the acne first occurred.  The expert noted that the veteran 
might have had severe acne prior to the service.  The expert 
concluded that there is no connection between the veteran's 
acne and his angiolipomatosis (Dercum's disease).  He stated 
that this inherited condition was first diagnosed long after 
discharge, but probably began at an earlier time.  Even if 
the Dercum's disease first became manifest during the 
service, the condition is not exacerbated by service-related 
activities.  It is purely a result of genetic programming.  

Of record is a copy of a decision from the Social Security 
Administration, dated in August 2000, which found the veteran 
to be entitled to a period of disability beginning January 
19, 1973.  It was noted that the medical evidence established 
that the veteran was disabled as a result of the following 
severe impairments: Dercum's disease with multiple 
lipomatosis of a progressive nature, and a paranoid 
psychiatric disorder with depressive features and depression.  

The veteran was afforded a VA examination in October 2000, at 
which time he indicated that in addition to the acne 
vulgaris, he had painful large boils, which apparently turned 
out to be in later diagnosis adiposis dolorosa or Dercum's 
disease.  It was noted that, as a result of the veteran's 
Dercum's disease, he had been intermittently having episodes 
of extreme pain, which he rated as a 10 on a scale of 1 to 
10.  During those times, some lesions would get infected and 
filled with pus and he would have weepiness of the multiple 
lesions.  It was noted that the lesions have been constant 
and they are intermittent; sometimes, they are bigger and 
more of them and they are extremely painful.  It was also 
noted that he required continual medical attention and, at 
times, he also required surgical attention, with the last 
recent surgical excision of the lipomatous cyst on the back 
of his neck, which had been draining white fluid, was done in 
September 1999.  

Examination of the skin revealed multiple acne vulgaris 
scars, with pock marking, which was found on the face, on the 
upper shoulders, upper extremities and the trunk, most 
specifically the posterior trunk.  Also noted were multiple 
lipomatous lesions on the upper shoulders and both upper 
extremities, the arms and the forearms, in the thigh and also 
in the trunk.  It was noted that some lesions were tender to 
touch, but this was tolerable.  There was also noted some 
erythema around the center of the face and papules. There was 
no ulceration, exfoliation, or crust at that time.  The 
pertinent diagnoses were: (1) Dercum's disease with multiple 
lipomatosis of a progressive nature, which is also called 
adiposis dolorosa; at the time of the examination, the 
lipomatous tumors were not severely painful; (2) paranoid 
psychiatric disorder with depressive features and depression, 
which is associated with Dercum's disease; (3) rosacea, 
stable on current regimen of medication; and (4) acne, on 
medication, which recently has to be increased to control it.  

When seen in November 2002, the veteran had many skin tags 
some of which were fairly large.  The veteran was seen for a 
follow up evaluation in April 2003, at which time he had 
multiple rubbery nodules bilaterally on his forearms, which 
were nontender; he had scars on the shoulders and forehead 
with SK appearing papule with lichenification and cutaneous 
horn multiple SK's in dermatomal pattern on his back.  During 
a clinical visit in July 2003, the veteran indicated that his 
lipomas were not currently painful.  He has numerous nodules 
on both forearms, with slight telangiectasias on his cheeks, 
bilaterally, as well as slight erythema on his cheeks, 
bilaterally.  The assessment was Dercum's disease, lesions 
currently not painful.  When seen in January 2004, the 
veteran had numerous nodules on both forearms.  There was 
slight telangiectasis on cheeks, bilaterally, and slight 
erythema on cheeks, bilaterally.  His scalp and face had 
scattered erythematous papules.  The assessment was Dercum's, 
nontender at this time; and rosacea, increase medication.  


III.  Legal Analysis-Earlier Effective Date.

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
Specifically, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date.  
38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).  The 
implementing regulation provides generally that the effective 
date for increased ratings is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o) (1) (2007).  The regulation also provides that the 
effective date of an award of increased rating for disability 
compensation is the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 C.F.R. § 3.400(o) (2).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  Generally, the effective date of a liberalizing 
law or VA issue may be no earlier than the date of the 
change.  38 U.S.C.A. § 5110.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  In this case, the RO has assigned "staged ratings" 
for Dercum's disease based on a change in the regulation.  In 
part, the Board agrees that there has been a change 
warranting a staged rating.  


When, as here, a specific disability is not listed in the 
Rating Schedule, rating is done by analogy to a disability 
that is listed in the Rating Schedule.  38 C.F.R. § 4.20 
(2007).  Here, the veteran's skin disease had been rated by 
analogy to Diagnostic Code 7806, dermatitis or eczema.  

The Board notes that during the pendency of this appeal, 
changes were made to the Schedule of Rating Disabilities for 
skin conditions as set forth in 38 C.F.R. § 4.118, Diagnostic 
Code Series 7800, effective August 30, 2002.  See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  In this regard, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. 5110(g) can be no earlier than the 
effective date of that change.  VA must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).  

The maximum rating for eczema under the old criteria was 50 
percent.  Under the new criteria effective from August 30, 
2002, the maximum rating is now 60 percent.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 (2002); Diagnostic Codes 7806 
(August 30, 2002).  Generally, the effective date of a 
liberalizing law or VA issue is no earlier than the effective 
date of the VA issue.  38 U.S.C.A. § 5110 (West 2002).  

Prior to August 30, 2002, Diagnostic Code 7806 provided that 
a noncompensable evaluation would be assigned for eczema 
where there was slight, if any, exfoliation, exudation, or 
itching if on a nonexposed surface or small area.  A 10 
percent evaluation would be assigned where there was 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation would be 
assigned where there was exudation, or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or 
exceptional repugnance.  

Effective as of August 30, 2002, Diagnostic Code 7806 
provides for a 60 percent rating for dermatitis or eczema 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  When 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is warranted.  When at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, a 10 
percent rating is warranted.  Less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period, a noncompensable percent rating is 
warranted.  38 C.F.R. § 4118, DC 7806 (2002).  

The current rating criteria added Diagnostic Code 7821.  
According to DC 7821, a 30 percent evaluation is warranted 
when the skin disorder affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or, 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation requires more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or, constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Effective date earlier than January 11, 1991 for the 
grant of a 50 percent rating.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302. If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. 
§§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).  


VA regulations provide that, an appeal consists of an NOD 
filed in writing within one year of decision notification, 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202 (2007).  

In the instant case, the Board finds that the veteran is not 
entitled to an effective date earlier than January 11, 1991, 
for the assignment of a 50 percent rating for his service-
connected skin disorder.  

After a thorough review of the record, the Board finds that 
following the March 1979 rating decision, a claim to reopen 
the previously denied claim for lipomatous lesions, diagnosed 
as Dercum's disease, was not received prior to January 11, 
1991.  Under analysis as a reopened claim, the RO assigned 
the earliest possible effective date for its grant of the 
reopened claim, January 11, 1991, which, as noted above, was 
the date of receipt of the application to reopen the claim.  
See Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003); 
Leonard v. Principi, 17 Vet. App. 447, 451 (2004).  

It is argued that a discrepancy in the veteran's address on 
file at the time of the March 1979 rating decision may have 
caused his failure to perfect his appeal to the denial of his 
claim by submitting a timely substantive appeal.  

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 216-17 (2000).  The appellant may rebut that 
presumption by submitting "clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the claimant.  
See Ashley v. Derwinski, 2 Vet. App. 303, 308-09 (1992).  
Absent evidence that the veteran notified VA of a change of 
address and absent evidence that any notice sent to him at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 
Vet. App. 18, 19 (1996).  

As noted above, a March 1979 rating decision denied the 
veteran's claim for service connection for lipomatous 
lesions, diagnosed as Dercum's disease.  By letter, dated in 
April 1979, the veteran was notified of the decision and of 
his appellate and procedural rights.  An NOD to that 
determination was received in April 1979.  

In a statement in support of claim (VA Form 21-4138), dated 
April 4, 1979, the veteran stated that he was entitled to due 
process of his claims, which include a statement of the case, 
hearing and appeals.  That statement listed the veteran's 
address as c/o A. Taylor, Mule Creek, N.M., 88051.  
Subsequently, the veteran underwent a VA examination in 
September 1979; notice of the examination was sent to: c/o A. 
Taylor, Mule Creek, N.M., 88051.  

An SOC was issued in October 1979; it was mailed to c/o A. 
Taylor, Mule Creek, N.M., 88051.  However, no substantive 
appeal was received from the veteran.  In a statement in 
support of claim (VA Form 21-4138), dated in December 1979, 
the veteran stated that he was requesting a hearing in 
reference to the SOC issued on October 26, 1979.  In a 
congressional correspondence of record, dated in October 
1979, the veteran provided an address of 1410 East Puget #3, 
Phoenix, Arizona 85020.  By letter, dated in December 1979, 
the veteran was informed that a hearing was scheduled to be 
held at the RO on January 16, 1980.  That notice was sent to 
the address in Phoenix, Arizona.  

The Board notes that the veteran's attorney has not alleged 
that the October 1979 SOC and notice of that SOC was 
misdirected and was not received.  The record does show that, 
in an April 1979 statement, the veteran requested an SOC and 
a hearing, that the October 1979 SOC was sent to that 
address, and that the SOC was not returned as 
"undeliverable."  In fact, in a subsequent statement, dated 
in December 1979, the veteran requested a hearing in 
reference to the SOC issued on October 26, 1979; clearly he 
had received the SOC.  And, as noted above, the veteran was 
notified that a hearing was scheduled, pursuant to his 
request; however, neither the veteran nor his representative 
responded.  That letter was not returned as 
"undeliverable."  There is no showing that an incorrect 
address was used and/or that an irregular pattern of mailing 
existed as to rebut the presumption of regularity.  See 
generally Davis v. Brown, 7 Vet. App. 298, 300 (1994).  The 
veteran's argument that he did not receive the SOC is, 
therefore, not prevailing in establishing an earlier 
effective date.  

In January 1991, the veteran sought to reopen his claim of 
entitlement to service connection for lipomatous lesions, 
diagnosed as Dercum's disease.  By rating decision dated in 
April 2004, the RO granted service connection for Dercum's 
disease, angiolipomas and acne vulgaris and assigned a 50 
percent disability rating, effective January 11, 1991.  

Based on a review of the evidence, the Board must deny the 
veteran's claim for an earlier effective date for the 
assignment of a 50 percent for Dercum's disease.  First, 
there is no correspondence from the veteran indicating an 
intent to file a claim for Dercum's disease associated with 
the claims file between the time of the March 1979 rating 
decision until he submitted correspondence received on 
January 11, 1991, to the effect that he wished to reopen his 
claim for service connection for Dercum's disease.  
Therefore, the Board finds that there was no communication 
from the veteran indicating a claim or an intent to apply for 
benefits prior to January 11, 1991.  Consequently, the Board 
finds no evidence of a claim for Dercum's disease between the 
time of the March 1979 denial and the veteran's January 1991 
correspondence.  Hence, there was no pending claim prior to 
January 1991, pursuant to which benefits could be granted.  

Since the reopened claim of service connection for Dercum's 
disease was received in 1991, more than one year following 
separation from service, as a matter of law, the effective 
date can be no earlier than the date of receipt of the 
reopened claim.  Accordingly, the proper effective date can 
be no earlier than the date of receipt of the reopened claim 
for service connection-that is, January 11, 1991.  38 C.F.R. 
§ 3.400(r).  The effective date of the award of a 50 percent 
disability rating for Dercum's disease cannot precede the 
effective date of the grant of service connection.  38 
U.S.C.A. § 5110(a).  See Canady v. Nicholson, 20 Vet. App. 
393 (2006).  

In light of the foregoing, entitlement to an effective date 
prior to January 11, 1991, for the grant of service 
connection for the veteran's Dercum's disease is not 
warranted as a matter of law.  See Shields v. Brown, 8 Vet. 
App. 346, 349 (1995) (an earlier effective date cannot be 
awarded in the absence of statutory authority); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a claim should 
be denied based on lack of legal merit if there is no 
entitlement under the law).  

B.  EED for 60 percent rating for Dercum's disease, 
angiolipoma and acne vulgaris, prior to August 30, 2002.

Generally, the effective date of an evaluation is based upon 
a variety of factors.  Most often, the determining factors 
are "facts found," date entitlement arose and date of 
claim.  Evaluations may be staged based upon changing facts.  
However, evaluations may also be changed or staged based upon 
a change in regulatory criteria.  In such case, the facts may 
not have changed.  Rather, because of a change in regulatory 
criteria, the same facts result in different results.  See 
38 U.S.C.A. § 5110 (a) (b) (g).  In regard to the effective 
date of the 60 percent evaluation for Dercum's disease, 
angiolipoma and acne vulgaris, the most important factor is 
the date of a liberalizing change to the evaluation criteria.  
38 U.S.C.A. § 5110(g).  

While this appeal was pending, the criteria for evaluating 
skin disorders were amended by a final rule that became 
effective on August 30, 2002.  See 67 Fed. Reg. 49,590 (July 
31, 2002).  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 in effect 
before August 30, 2002, a noncompensable evaluation was 
assigned for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation required exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  A 30 percent evaluation was warranted for 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation required 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement.  

New Diagnostic Code 7806, effective August 30, 2002, as 
provided in 38 C.F.R. § 4.118 (2004), provides the following 
criteria for dermatitis or eczema: With more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; with constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period warrants a 60 
percent rating.  Where 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period, a 30 
percent rating is assigned.  Where at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period, a 10 percent rating is assigned.  With less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period, a zero percent 
rating is assigned. Or, rating as disfigurement of the head, 
face, or neck (Diagnostic Code 7800) or scars (Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability, is permitted.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).  

Old Diagnostic Code 7819 required that benign new growths of 
the skin were evaluated on the basis of any related scars, 
disfigurement, etc.  The Code further indicates that, unless 
otherwise provided, rate Codes 7807 through 7819 as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  A note 
following the Code provides that the most repugnant 
conditions may be submitted for central office rating with 
several unretouched photographs.  Total disability ratings 
may be assigned without reference to Central Office in the 
most severe cases of pemphigus and dermatitis exfoliativa 
with constitutional symptoms.  38 C.F.R. § 4.118 (2002)  

Effective August 30, 2002, under Diagnostic Code 7819 (see 38 
C.F.R. § 4.118 (2004)), benign skin neoplasms are to be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or impairment of function.  

The Board notes that the 50 percent rating under Diagnostic 
Code 7806 in effect prior to August 30, 2002 is the maximum 
under old Diagnostic Code 7806.  The newly enacted 80 percent 
rating under new Diagnostic Code 7800 and the newly enacted 
60 percent rating under new Diagnostic Code 7806, which are 
the maximums under those new codes, cannot precede the August 
30, 2002 effective date for the changes made to 38 C.F.R. 
§ 4.118, since when it was changed, the Secretary indicated 
that August 30, 2002 was the effective date for the change.  
See 67 Fed. Reg. 49,590-99 (July 31, 2002).   

The Board has reviewed the rating schedule and finds that no 
other rating scheme can benefit the veteran more than the one 
being employed.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc). The Board has considered assigning a rating 
under old Diagnostic Code 7800 instead of old 7806, for the 
lesions on his face, ears, and neck.  However, changing the 
Diagnostic Code would not benefit the veteran.  Under the old 
criteria, pursuant to the NOTE to Diagnostic Code 7800, the 
rating for disfiguring scars of the head, face, or neck may 
be increased to 80 percent if certain criteria, one of which 
is cicatrization, are met. Cicatrization is not present.  
Also under the old criteria, the most repugnant conditions 
may warrant referral to central office.  However, there is 
nothing to suggest that such referral is necessary or 
warranted.  The condition more closely approximates 
repugnance.  However, the condition does not actually reach 
the level of "exceptionally repugnant" and falls far short of 
the criteria of the most repugnant.  The 50 percent rating 
under old Diagnostic Code 7806 is satisfactory.  

The Board has considered Diagnostic Code 7800, concerning 
disfigurement of the head, face, or neck.  The schedular 
revisions now allow for an 80 percent evaluation in cases of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.  

The "characteristics of disfigurement" include a scar of 5 or 
more inches (13 or more cm.) in length, a scar of at least 
one-quarter inch (0.6 cm.) wide at its widest part, surface 
contour of the scar elevated or depressed on palpation, a 
scar adherent to underlying tissue, skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.), underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  

In this case, the Board observes that while the current VA 
progress notes, dated from April 2002 through June 2005, show 
that the veteran continued to receive clinical attention for 
his skin condition, they revealed no scarring.  In addition, 
the records do not indicate any evidence of tissue loss or 
cicatrisation.  Moreover, these changes were not described as 
"repugnant."  As such, the evidence provides no basis for an 
evaluation in excess of 60 percent under Diagnostic Code 
7800.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2007).  

The Board finds no evidence that at any time, prior to August 
30, 2002, that the veteran's service-connected skin 
disability presented such an unusual or exceptional 
disability picture as to require referral for consideration 
of an extraschedular evaluation.  There is no evidence of 
frequent hospitalization for the skin disorder.  In fact, 
there is no evidence of any hospitalization due to the 
service-connected skin disorder during the appeal period.  It 
is argued that an October 2000 VA examination reflected 
diagnoses of Dercum's disease and paranoid psychiatric 
disorder with depressive features and depression; and, it was 
determined that the depression is associated with Dercum's 
disease.  It was further noted that the veteran was found to 
be disabled by the Social Security Administration (SSA), 
beginning January 19, 1973, due to the above disabilities.  
However, it appears he was considered disabled at that time 
due to several disabilities, including Dercum's disease and a 
psychiatric disorder, for which service connection was 
granted in December 2005, effective August 30, 2002.  The 
Board, however, was apparently first advised of the existence 
of the award of Social Security disability benefits in 2000, 
although the supporting documents were unavailable.  
Moreover, the Board observes that SSA employs different 
criteria than VA in determining total disability and, thus, 
the Board is not required to reach the same conclusion 
(regarding an earlier effective date for the award of an 
increased rating), as the statutes and regulations governing 
the VA adjudications are substantially different from those 
governing SSA adjudications.  See Masors v. Derwinski, 2 Vet. 
App. 181, 188 (1992).  

Further, while the veteran is currently in receipt of a TDIU 
for his service-connected skin disorder in combination with 
his service-connected psychiatric disability, the latter 
rated 50 percent disabling, there is no evidence of marked 
interference with employment or frequent periods of 
hospitalization due solely to the service-connected skin 
disorder prior to August 30, 2002.  The rating schedule is 
designed to compensate for the average impairment of earning 
capacity attributable to disability.  The veteran's 50 
percent rating compensates him for his impairment prior to 
August 30, 2002.  

After a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an extraschedular rating for Dercum's 
disease.  The evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  While the veteran has a severe disability, there 
has been no showing by the veteran that his service-connected 
Dercum's disease, alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  The only evidence in support of the veteran's 
extraschedular rating claim are his lay statements in which 
he contends that he is unemployed as a result of his service-
connected Dercum's disease.  The Board finds the veteran's 
multiple lay statements less probative when compared to the 
medical evidence of record which shows that, although 
significant, the veteran's service-connected Dercum's disease 
alone did not interfere with his employment.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

C.  EED prior to August 30, 2002 for the assignment of a 
TDIU.

As noted above, the effective date of an evaluation and award 
of compensation will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, the effective date 
for an increased rating for disability compensation will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred if a claim is 
received within 1 year from such date; otherwise, the 
effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).  But see 
Harper v. Brown, 10 Vet. App. 125 (1997).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2007).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2007).  

The Board has carefully reviewed all of the evidence of 
record, but finds that the assignment of an effective date 
prior to August 30, 2002 is not warranted.  

Prior to August 30, 2002, the veteran had only one service-
connected disability rated as 50 percent disabling.  As such, 
the veteran did not meet the schedular criteria for TDIU.  
Therefore, absent an extraschedular grant, there is no basis 
to award TDIU prior to meeting the jurisdictional threshold 
of 38 C.F.R. § 4.16a.  

By a rating action in April 2004, the RO assigned a 60 
percent rating for the veteran's sole service-connected 
disability Dercum's disease, angiolipoma, and acne vulgaris, 
effective Augsut 30, 2002.  The veteran's claim for a TDIU 
was received in August 2004.  Consequently, in a rating 
action in September 2004, the RO granted the claim for a 
TDIU, effective from August 30, 2002.  In this regard, the 
Board notes that the effective dates of total ratings are 
governed by the increased rating provisions of 38 C.F.R. 
§ 3.400(o) (1) (2); See Servello v. Derwinski, 3 Vet. App. 
196 (1992).  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400(o) 
(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed.  

The law provides a rule governing claims for increase. 38 
U.S.C.A. § 5110(a), (b) (2). If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is ascertainable that the increase occurred as long as the 
claim for the increased disability rating was received within 
a year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b) (2); 38 C.F.R. § 3.400(o) (2); see Harper v. Brown, 
10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 
1998).  

In essence, the award of TDIU as of August 30, 2002 is based 
on the assignment of a 60 percent disability rating for the 
veteran's service-connected Dercum's disease, angiolipoma and 
acne vulgaris, as of that date.  As discussed above, this is 
the earliest date that a 60 percent rating for this 
disability can be awarded.  At that that time, the skin 
condition was the veteran's sole service-connected 
disability; accordingly, August 30, 2002 is the earliest date 
that he is shown to satisfy the criteria under 38 C.F.R. 
§ 4.16(a) for the assignment of TDIU.  While he may have been 
unemployable prior to that date, the Board can find no basis 
upon which to assign a date prior to the first day upon which 
he met the schedular criteria for the award of TDIU.  Thus, 
an effective date prior to August 30, 2002, is not warranted 
for the grant of a TDIU rating.  See Ross v. Peake, 21 Vet. 
App. 528 (2008).  

The record further reflects that SSA found the veteran to be 
totally disabled and eligible for disability benefits from 
January 1973.  However, it appears he was considered disabled 
at that time due to several disabilities, including Dercum's 
disease and a psychiatric disorder, for which service 
connection was granted in December 2005, effective August 30, 
2002.  Moreover, the Board observes that SSA employs 
different criteria than VA in determining total disability 
and, thus, the Board is not required to reach the same 
conclusion (regarding an earlier effective date for the award 
of an increased rating), as the statutes and regulations 
governing the VA adjudications are substantially different 
from those governing SSA adjudications.  Masors, Id.  

Accordingly, an effective date prior to August 30, 2002, for 
the TDIU is not warranted.  


ORDER

Entitlement to an effective date earlier than January 11, 
1991, for the assignment of a 50 percent disability rating 
for Dercum's disease, angiolipomas and acne vulgaris, is 
denied.  

Entitlement to an effective date earlier than August 30, 
2002, for the assignment of a 60 percent disability rating 
for Dercum's disease, angiolipomas and acne vulgaris, is 
denied.  

Entitlement to an effective date earlier than August 30, 
2002, for the grant of a total disability evaluation based on 
individual unemployability (TDIU), is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


